Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed 5/19/22 is acknowledged.  Claims 2 and 6 were canceled.   Claims 1, 3-5 and 7-28 are pending and are under examination.
Response to Reply
Claim Interpretation under 35 USC § 112(f)
See paragraph 4 of the last Office Action filed 1/19/22. 
Claim Rejections - 35 USC § 101
In response to applicant’s arguments on p. 14 of the reply, the Office respectfully disagrees.  The newly amended claim (“measuring/measurement of the concentration”) language in claims 1, 20, and 21 does not overcome the rejection under 35 U.S.C. 101 because the claim language recites a generic colorimetric detection method to measure the concentration of DBP, but does not recite the steps on how one skilled in the art would estimate the future build-up of DBP.  Thus, the steps related to measuring the concentration data of DBP is considered insignificant extra-solution activity because it is mere data gathering of the DBP concentration. 
Furthermore, the newly amended claim language in claim 28 does not overcome the rejection under 35 U.S.C. 101 because the recitation is merely reciting words “apply it” or mere instructions to implement an abstract idea on a computer.  The claim language lacks specific steps on how one skilled in the art would estimate the future build-up of DBP. 
Therefore, in light of applicant’s claim amendments, the rejection is modified. See below.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 and 7-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method, and claims 20 and 21 each recite an apparatus for estimating the future build-up of at least one disinfection by-product in water from a water supply by depending on at least one result, which is based on a measured concentration of at least one DBP after the at least one DBP has been extracted from a sample that has been heated for a period of time to simulate aging of the sample. This judicial exception is not integrated into a practical application because the claim recites using one or more processors to perform generic computer functions of controlling, transferring, heating, passing, measuring, and estimating such that it amounts to no more than mere instructions to apply the exception using one or more generic computer components.  In particular, the “estimating” step is adding insignificant extra-solution activity to the exception because the “estimating” step only recites estimating the future build-up depending on at least one result (mere data gathering), which does not add a meaningful limitation to this estimating step.  Also, the measurement device is generically claimed to perform a generic step of generating at least one result.  Because the one or more processors and measurement device do not impose any meaningful limits on practicing the abstract idea, these elements do not integrate the abstract idea into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using one or more generic processors and measurement device cannot provide an inventive concept. 
Dependent claims all further refine the instructions performed by the one or more processors or measurement device and were considered, however, the subject matter was deemed as mere data gathering, and thus, it does not affect the result established above. 
Claim Rejections – 35 USC § 112
In response to applicant’s arguments on p. 15-18 of the reply, the prior rejection of claims 25-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  
The applicant has indicated on p. 17 of the reply that a dechlorinating agent can be added after aging to freeze DBP production.  Thus, applicant appears to equate the step of 411, “add dechlorinator,” of fig. 4A, as the stabilization process.  

In response to applicant’s arguments on p. 18-25, the Office respectfully disagrees.  First, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.  The explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  See MPEP 2164.04.  Second, the rejection is modified in light of applicant’s claim amendments, and maintained because the specification is not enabling for the “estimating”; “calculate an estimate”; and “automatically calculate an estimate” steps.  See modified rejection below.  While the specification recites in e.g., [0057] et seq., variables and parameters that are used to define DBP concentration prediction for a single water source, the specification is not enabling for the “estimating” step because the step involves unpredictable results.  The results are not predictable because the variables and parameters may not be the same.  Thus, because of the lack of predictability, more guidance or direction is needed to enable the claimed invention.  
Furthermore, there would be “undue experimentation” for one skilled in the art to perform the “estimating” step in light of [0057] et seq. because it would require undue experimentation to determine which variables and parameters are the optimal variables and parameters to perform the estimating step. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabling for the claimed step of “estimating the future build-up dependent on the at least one result” (claim 1); “calculate an estimate of the future build-up dependent on the at least one result” (claim 20); and “automatically calculate an estimate the future build-up dependent on the at least one result” (claim 21).  The cited subject matter fails to comply with the enablement requirement for the following reasons:
The breadth of the claims: claims 1, 20, and 21 broadly claim an estimation step using one or more generic computer components;
The amount of direction provided by the invention: paragraph [0043] and fig. 3A of applicant’s specification does not provide an adequate amount of direction on how to perform the “estimating” step because the cited description provides minimal information on how the one or more computer components performs the “estimating” step; and
The quality of experimentation needed to make or use the invention based on the content of the disclosure: because e.g., paragraph [0043] and fig. 3A of applicant’s specification provides minimal information on how the one or more computer components performs the “estimating” step, there would be “undue experimentation” for one skilled in the art to perform the “estimating” step. 

In light of the claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.  In addition, new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20 and 21 are rejected because because the clam language "correlated in advance with expected formation of the at least one DBP, given a normative amount of disinfection agent present in the water" in claims 1 and 20; and “correlated in advance with expected DBP formation given a normative amount of disinfection agent present in the water in claim 21 are unclear.  What is the meaning of the terms in the claim language? What is the standard for determining “correlated in advance with expected formation of the at least one DBP”?  What is considered “a normative amount of disinfection agent present in the water”?
Claim 19 is rejected because “nonaged water sample having the normative amount of the at least one disinfection agent” is unclear. What is nonagend water sample? How is the nonaged water different from the water in claim 1?
Claim 28 is rejected because “causing provision of the information dependent on the at least one result via a user interface device to at least one human operator” is unclear. 
Claim Interpretation
The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  See MPEP 2111.04.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (“Saini,” US 2013/0029427, previously cited) in view of Liu et al. (“Liu,” DBP Formation in Hot and Cold Water Across a Simulated Distribution System: Effect of Incubation Time, Heating Time, pH, Chlorine Dose, and Incubation Temperature, 2013, previously cited). 
As to claims 1, 20, and 21, Saini teaches a method of estimating future build-up of at least one disinfection by-product (DBP) in water from a water supply in e.g., [0030] et seq., said method comprising: controlling an actuator (e.g., level sensor enforces the valves 505 and 507, [0046]) on an intermittent basis (e.g., every hour) to automatically draw a sample of water from the water supply (e.g., potable water supply, [0030]); automatically transferring each sample to a vessel (e.g., on-line mechanism that automatically draws a predetermined volume of water into the purge vessel, [0030], and [0046] et seq.) and heating the transferred sample for a period of time (e.g., thermal process in [0030]; water sample is heated in vessel 503, [0046]); passing the sample following heating through a transfer mechanism to extract the at least one DBP and to transfer the extracted at least one DBP to a second medium of known volume (e.g., halohydrocarbons are then extracted from the water test sample and transferred to a column trap 309, which contains the adsorbent medium previously referred to (e.g., a porous medium). This extraction may be accomplished by passing gas through the water test sample, and adsorbing the analytes extracted by the gas to the adsorbent medium, as indicated by numeral 311, or by directly passing the test water through that medium in [0030]; [0046-0048]; transferring the second medium of known volume to a measurement device, and measuring concentration of the at least one DBP in the second medium with the measurement device to generate at least one result (e.g., [0030]; [0048-0049]); and estimating the future build-up dependent on the at least one result (e.g., the reaction produces a color that changes in intensity dependent upon the time of the reaction, [0030], [0035] et seq.), wherein the at least one DBP is formed in the water from the water supply in dependence on residual presence of a disinfecting agent, and the controlling, the automatically transferring and heating, the passing, the transferring to the second medium and measuring and the estimating are each automated steps of a sequence for each sample performed on the intermittent basis under the control of one or more processors (see e.g., [0030] et seq., specifically [0044] for the processors limitation). 
With regard to the recitation, “where both a temperature of the heating and the period of time of the heating are selected so as to simulate aging of the sample according to a selective age,” in claims 1, 20, and 21, while Saini teaches in e.g., [0055], the solution is pushed into a heated reservoir or reaction vessel 631, where the temperature is fixed at a predetermined point (a particularly useful range is 70-80.degree. C.), Saini does not teach heating the solution to simulate aging of the solution according to a selective age.  Liu teaches simulated water age experiments by heating water samples at specific temperatures for different times on p. 11585 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of figs. 3 and 5 with water age simulations because it would allow one skilled in the art to consider a broader range of conditions in a controlled setting to determine the optimal conditions. 
With regard to the recitation, “correlated in advance with expected formation . . . un-neutralized disinfection agent,” in claims 1, 20, and 21, see in e.g., [0026] et seq. of Saini, “based upon predetermined data (“expected formation”), total THM presence may be determined and individual THM concentrations determined from this data based on on-line or real-time measurements”; and [0025] et seq. of Saini and p. 11584 et seq. of Liu, which teach steps that do not include performance of a stabilization process to neutralize disinfection agent present in the water sample.  
With regard to the recitation, “the measuring of the concentration comprises initiating a reaction in which a pyridine-based substance . . . and identifying the concentration dependent on the measured color,” in claims 1, 20, and 21, see [0027] et seq. of Saini and p. 11584 et seq. of Liu. 
	Moreover, with regard to the instructions in claim 20, because a device would usually contain some form of instructions on how to use the device, it would be essential to include “instructions for use” with applicant’s device. 
As to claim 3, see e.g., [0008] et seq. of Saini.
As to claim 4, see e.g., [0024] et seq. of Saini.
As to claim 5, see e.g., [0009] et seq. of Saini.
As to claim 7, see e.g., [0030] et seq. of Saini.
As to claim 8, see e.g., [0028] et seq. of Saini.
As to claims 9 and 11, see e.g., indexed by time in e.g., [0027] et seq. of Saini.
As to claim 10, see e.g., network in e.g., [0011] et seq. of Saini.
As to claims 12 and 13, see e.g., [0030] of Saini, also see claim 1 above.
As to claims 14-16, see e.g., [0030] et seq. of Saini.
As to claims 17 and 18, see e.g., [0028] et seq. of Saini.
As to claim 19, see claim 1 above.
As to claims 22-24, the combination of Saini and Liu teach the claimed receiving and using steps because Saini teaches in fig. 3 and [0030] et seq., a computer 325 can be controlled according to a predetermined time schedule or remotely, on a dynamic basis, to automatically perform testing steps from test sample extraction, from THM calculation to system cleaning; and transmitting indications of the periodic measurements to a computer for storage in a database (see e.g., [0011] and claim 18); and Liu teaches the claimed selective age (e.g., p. 11585 et seq.).  For motivation statement, see above. 
As to claims 25-27, the combination of Saini and Liu teach the claimed steps because Saini teaches the one or more processors in fig. 3 and [0030] et seq., and Liu teaches not including performance of a stabilization process on p. 11585 et seq.  For motivation statement, see above. 
As to claim 28, see e.g., [0031] et seq. of Saini. 
Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Saini and Liu references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant should further note that if the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection should be made.  Because of KSR, the Office recognizes that rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 82 USPQ2d at 1396.  Below are exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, the Office has clearly shown that there is an articulated reasoning with rational underpinning to support the legal conclusion of obviousness by applying rationale (G), which is the teaching-suggestion-motivation (TSM) rationale.  The Office has clearly and properly met the obviousness standard by articulating that one of ordinary skill in the art would be motivated to combine the teachings of Saini and Liu because Liu suggests it would allow one skilled in the art to consider a broader range of conditions in a controlled setting to determine the optimal conditions. Therefore, the combination of Saini and Liu is proper because persons skilled in the art would appreciate the teachings of Liu to improve Saini’s claimed invention.
Alternatively, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


9/5/2022